department of the treasury internal_revenue_service te_ge eo examination fulton street room breeklyn ny date date xx date address address taxpayer_identification_number person to contact identification_number contact telephone number tax_exempt_and_government_entities_division release number release date uil code legend org organization name org address last date for filing a pleading with the tax_court the claims_court or the united_states district_court for the district of columbia october 20xx dear is determined that you are not operated this is a final_determination regarding your exempt status under sec_501 of the internal_revenue_code irc recognition of your exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 is retroactively revoked to january 20xx because it exclusively for an exempt_purpose sec_501 exempts from taxation organizations which are organized and operated exclusively for charitable or educational_purposes no part of the net_earnings of which inure to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which do not participate in or intervene in any political campaign on behalf of or in opposition to any candidate for public_office we have determined that you are not operating exclusively for any charitable purpose educational purpose or any other exempt_purpose our examination reveals that you are not conducting charitable activities educational activities or any other exempt_activities pursuant to sec_501 and that you failed to meet the operational_test under sec_1_501_c_3_-1 d ii we are revoking your exemption from federal_income_tax as an organization described in sec_501 of the internal_revenue_code effective january 20xx contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_4120 these returns should be filed with the appropriate service_center for all years beginning january 20xx processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must file a pleading seeking a declaratory_judgment in the united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia before the day after the date this final_determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing pleadings for declaratory judgments and refer to the enclosed publication you may write to these courts at the following addresses you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call too-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations enclosure publication f 886a orm name of taxpayet org department of the treasury - internal_revenue_service period ended explanation of items schedule no or exhibit december 20xx legend org organization name application application xx date xyz state motto motto issue should the tax-exempt status of org org be revoked facts org was granted tax exempt status as a c on june 19xx org conducted charitable gaming in xyz during 20xx org filed a quarter report with the office of charitable gaming with the following figures 4st quarter income motto motto special total income cash prizes expenses special adiusted 3ross rent advertisina msing mae security other total expenses purchase prizes charitable rn contributions subtotal mane total the complete gaming report is found on exhibit a org's charitable gaming license was suspended on july 20xxand no quarter report was ever filed org license was suspended for rule violations department of the treasury - internal_revenue_service page -1- form 886-acrev ----- form 886a name of taxpayet org department of the te - internal_revenue_service period ended explanation of items schedule no or exhibit december 20xx ee the charitable_contributions list on the quarterly report represented transfers from org's motto bank account to org's general bank account no individual listed on the secretary of state report or application claimed to be an officer for org org failed to provide bank records and the records were obtained under sec_7602 a summary of the general bank account checks can be found on exhibit b a summary of the gaming bank account checks can be found on exhibit c during the motto sessions org paid its motto workers org also paid security and janitorial help org made charitable_contributions of less than dollar_figure org did not file a form_990 for any period a form_990 or some type of correspondence was completed for 19xx only law sec_501 corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office final-reg tax-regs sec_1_501_c_3_-1 a organizational and operational tests in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt c operational_test primary activities -an organization will be regarded as operated exclusively for one or more exempt purposes only if exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose it engages primarily in activities which accomplish one or more of such distribution of earnings -an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals for the definition of the words private shareholder or individual’ see paragraph c of sec_1_501_a_-1 e organizations carrying on trade_or_business form 886-acrev department of the treasury - internal_revenue_service page -2- form 886a name of taxpayer explanation of items period ended department of the treasury - internal_revenue_service schedule no or exhibit december 20k org in general -an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade or in furtherance of the organization's exempt_purpose or purposes and if the organization business is is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 in determining the existence or nonexistence of such primary purpose all the circumstances must be considered including the size and extent of the trade_or_business and the size and extent of the activities which are in furtherance of one or more exempt purposes an organization which is organized and operated for the primary purpose of carrying on an unrelated_trade_or_business is not exempt under sec_501 even though it has certain religious purposes its property is held in common and its profits do not inure to the benefit of individual members of the organization see however sec_501 and sec_1_501_d_-1 relating to religious and apostolic organizations taxation of unrelated_business_income -for provisions relating to the taxation of unrelated_business_income of certain organizations described in sec_501 see sec_511 to inclusive and the regulations thereunder f applicability of regulations in this section -the regulations in this section are except as otherwise expressly provided applicable with respect to taxable years beginning after date for the rules applicable with respect to taxable years beginning before date see cfr -1 regulation sec_118 as made applicable to the code by treasury_decision approved date f_r c b reg sec_1_501_c_3_-1 sec_6001 of the code provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 of the code provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 of the regulations in conjunction with sec_4 c provides that every organization exempt from tax under sec_501 of the code and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 of the regulations states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 of the regulations provides that every organization which has established its right to is required to file an annual return of information shall submit such exemption from tax whether or not it additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 form 886-acrev deparument of the treasury - internal_revenue_service page -3- form 886a name of taxpayer explanation of items period ended department of the treasury - internal_revenue_service schedule no or exhibit december 20xx org revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that itis observing the conditions required for the continuation of exempt status in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax government's position org's tax exempt status should be revoked org is not operated exclusively for one or more exempt purposes as required by sec_501 - org's activities did not serve any charitable purpose org's only purpose was to run motto sessions org's method of operation results in the inurement of its income to its motto workers inurement of income is strictly forbidden under sec_501 without regard to the amount_involved in the state of xyz all motto workers must be volunteers the tax-exempt status of org should be revoked effective january 20xx taxpayer's position the taxpayer's position is unknown conclusion --------- the tax-exempt status of org will be revoked effective january 20xx org is responsible for filing forms for all required periods after january 20xx org is responsible for filing forms and 11-c for all required periods after january 20xx form 886-arev page -4- department of the treasury - internal_revenue_service cone nment entities division org address department of the treasury ormsby station court suite a - stop internal_revenue_service te_ge eo examinations louisville ky date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear ‘ we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in if we issue a determination_letter to you based on technical_advice no publication further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization invoived has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely enclosures publication publication report of examination marsha a ramirez director exempt_organizations examinations letter catalog number 34809f
